DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.
Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered.  Amendments to the claims have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.
On pages 6-9 of the Remarks section, Applicant argues against the previous prior art 103 combination rejection reading upon the claimed invention.  On pages 6-7, Applicant summarizes amended independent Claim 1.  Then, Applicant describes paragraph [0121] of Conner disclosing shearing biomass from its adsorbent material (particles) in which the biomass is separated from the adsorbent material in separation zone 387.  Applicant notes that separated adsorbent material is recycled to recycle line 389 while separated biomass is returned via 388 to the biological regeneration reactor 302.  Applicant argues that this paragraph does not describe ‘returning the isolated mobile biofilm stream to the first bioreactor’ as recited in Claim 1.  Applicant argues that the biomass in Conner is separated from the adsorbent material before the biomass is returned to reactor 302 and Conner does not describe that biomass is returned to mixing zone 360.   Applicant also argues that Conner does not disclose an ‘isolated biofilm stream that includes 50% to 99.9999% of the mobile biofilm present in the water treatment system’ which is ‘isolated from the another portion of the underflow flowed to the solid-solid separation unit’ as recited in Claim 1.  Here, the Examiner notes that Conner discloses an ‘isolated mobile biofilm stream’ being ‘returned back to the first bioreactor’ in which separated adsorbent material is recycled via recycle line 389 to mixing zone 360 because the separated adsorbent material still has some residual biomass upon the adsorbent material after being separated according to paragraphs [0121], [0136] & [0141] of Conner which state only “excess” biomass is sheared, and that the adsorbent used “contains a reduced concentration of micro-organisms”, finding Applicant’s argument here unpersuasive.  Furthermore, the Examiner notes that the rejection notes that Conner does not disclose “returning a portion of the underflow directly to the first bioreactor” for which the Examiner relies upon Tiemeyer, (Part 19 from Clarifier 14 directly returned to Bioreactor 13, See Figure 1, See paragraph [0015], Tiemeyer), instead.  Thus, the Examiner finds that Applicant’s argument here is also piecemeal analysis, and thus unpersuasive.
Then, on pages 8-9 of the Remarks, Applicant argues against the combination of Conner and Tiemeyer.  Specifically, Applicant argues that the motivation used would not ‘motivate one of ordinary skill in the art to modify Conner to return a portion of the under flow directly to the first bioreactor’.   Applicant argues that paragraph [0009] of Tiemeyer is concerned with recovering ‘good’ hydrocarbons and recycling them back to the production process while Conner is concerned with removing unwanted hydrocarbons, not recovering any good hydrocarbons for further processing.  However, the Examiner finds that Tiemeyer states in the same paragraph [0009] that “the material that is not recoverable, an emulsion of oil, water, and solids must be further processed and eventually discarded”, which overlaps with the principle in Conner of removing hydrocarbons as in paragraphs [0040] & [0054] of Conner.  The Examiner notes that the motivation in Tiemeyer now states that it provides “further processing”, (See paragraph [0015], Tiemeyer), in order to “convert hazardous waste to non-hazardous waste” before being “discarded”, (See paragraph [0009], Tiemeyer), while providing “very low capital and operating costs”, (See paragraph [0009], Tiemeyer).  Here, the Examiner finds that both Tiemeyer and Conner are concerned with converting hazardous waste to non-hazardous waste because Conner discusses treating biological and chemical waste which pose hazards, (See paragraph [0005], Conner), so that the water treated “may be safely released”, (See paragraph [0045], Conner). For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
On pages 8-9, Applicant argues that as amended, Conner does not disclose the limitation “isolating 50% to 100% of the mobile biofilm, based on a number of mobile biofilm particles present in the water treatment system”.  Applicant argues that paragraph [0087] of “Conner does not provide a meaning for “substantially all” and Conner does not “describe how much of the adsorbent material 234 is within about 70 to about 80% of its original dimension”.  Applicant argues that this paragraph does not disclose the claimed range above as a result.  However, the Examiner notes that paragraph [0038] of Conner provides clarification on the meaning of “substantially all”, which cites a range of anywhere from 80% or more, 90% or more, 99% or more by volume of particles can be substantially prevented (isolated).  Thus, the Examiner finds that Conner discloses the range in terms of the overall volume of the particles present.  Additionally, newly found reference Jewell, (US 4,284,508), discloses uniform density when treating wastewater, (See column 4, lines 4-18, Jewell), thus converting the volume range to numeric range, disclosing the claimed range.  For these reasons, the Examiner finds Applicant’s arguments here unpersuasive.
The Examiner reiterates the same rationale for independent Claim 11 as well.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 23, 26 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “mobile biofilm particles”.  It is not clear if these “particles” are part of the previously recited “mobile biofilm” limitation in the claim, or if these “particles” are a different group of “mobile biofilm” apart from the original “mobile biofilm”.  Examiner interprets the limitation to be part of the previous/original “mobile biofilm”.  Claim 23 recites this limitation too.
Claim 11 recites the limitation “mobile biofilm particles”.  It is not clear if these “particles” are part of the previously recited “mobile biofilm” limitation in the claim, or if these “particles” are a different group of “mobile biofilm” apart from the original “mobile biofilm”.  Examiner interprets the limitation to be part of the previous/original “mobile biofilm”.  Claim 26 recites this limitation too.
Claim 23 recites the limitation “a number of mobile biofilm particles” twice.  It is not clear if these limitations are the same limitation as “a number of mobile biofilm particles” as in Claim 1, or not.  Examiner interprets them to be the same.
  Claim 26 recites the limitation “a number of mobile biofilm particles” twice.  It is not clear if these limitations are the same limitation as “a number of mobile biofilm particles” as in Claim 11, or not.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-13, 17, 18 & 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al., (“Conner”, US 2011/0005284), in further view of Tiemeyer, (US 2006/0249451), in further view of Jewell, (US 4,284,508).
Claims 1-3, 6, 8-10 &  21-23 is directed to a method of treating contaminated water in a water treatment system, a method type invention group.
Regarding Claims 1-3, 6, 8-10 & 21-23, a first embodiment of Conner (Embodiment 1) discloses a method of treating contaminated water in a water treatment system, (See paragraph [0119], Figure 3), the method comprising: 
(a) adding a first bioreactor influent and a mobile biofilm to a first bioreactor, the mobile biofilm including a biofilm and a substratum supporting the biofilm, (Mixing Zone 360, See Figure 3, and See paragraphs [0120], [0121], [0136] or [0141]; Biomass is located on the adsorbent material which is in particulate form); 
(b) providing conditions suitable for the mobile biofilm to biochemically transform one or more contaminants in the first bioreactor influent to form a first bioreactor effluent comprising at least the mobile biofilm, water, and residual solid matter, (See paragraphs [0120], [0121] & [0126]); 
(c) separating, in a liquid-solid separation unit, water from a first portion of the first bioreactor effluent to form an underflow, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121]); 
(d) flowing another portion of the underflow to a solid-solid separation unit, (Effluent 372 from Separation Zone 370 to Regeneration Reactor 302, See Figure 3, See paragraph [0121])
(d) isolating, in the solid-solid separation unit, the mobile biofilm from the another portion of the underflow flowed to the solid-solid separation unit, to form an isolated mobile biofilm stream and a residual solids stream, (Regeneration Reactor 302, specifically Solids Separation Apparatus 322, creates a stream to Shearing Zone 386 and to Outlet 308/Membrane System 304, respectively, See Figure 3, and See paragraph [0121]); 
(f) returning the isolated mobile biofilm stream to the first bioreactor, (Recycle Line 389 from Separation Unit 387 back to Mixing Zone 360, See Figure 3, and See paragraph [0121]).
Embodiment 1 of Conner does not explicitly disclose returning a portion of the underflow directly to the first bioreactor, or isolating 50% to 100% of the mobile biofilm, based on a number of mobile biofilm particles present in the water treatment system.
Tiemeyer discloses a method of treating contaminated water, (See Abstract, Tiemeyer), for returning a portion of the underflow directly to the first bioreactor, (Part 19 from Clarifier 14 directly returned to Bioreactor 13, See Figure 1, See paragraph [0015], Tiemeyer).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Conner by incorporating returning a portion of the underflow directly to the first bioreactor as in Tiemeyer in order to provide “further processing”, (See paragraph [0015], Tiemeyer), in order to “convert hazardous waste to non-hazardous waste” before being “discarded”, (See paragraph [0009], Tiemeyer), while providing “very low capital and operating costs”, (See paragraph [0009], Tiemeyer), as applied to Conner which treats hydrocarbons in wastewater, (See paragraph [0054], Conner), and is also concerned with treating biological and chemical waste which pose hazards, (See paragraph [0005], Conner), so that the water treated “may be safely released”, (See paragraph [0045], Conner).
A second embodiment (Embodiment 2) of Conner discloses isolating in a solid-solid separation unit 50% to 99.9999% of the mobile biofilm, based on the volume ratio of mobile biofilm particles present in the water treatment system, (Separation Subsystem 222, See Figure 2, and See paragraphs [0087] & [0038], based on paragraphs [0136] or [0141], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets that the “adsorbent material” reads upon “mobile biofilm particles” and that “substantially all of the adsorbent material” reads upon anticipating anywhere from 80 to 99% or up to 99.999% based upon paragraph [0038] of Conner).  Additional features from this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Conner by incorporating isolating 50% to  99.9999% of the mobile biofilm based on the volume ratio of mobile biofilm particles present in the water treatment system as in Embodiment 2 of Conner so that the system is “capable of preventing passage of substantially all of the adsorbent material” to the downstream membrane operating system “in order to minimize the detriment to the membranes and loss of adsorbent material to wasting”, (See paragraph [0087], Conner).
Modified Conner does not explicitly disclose the range based on a number of the mobile biofilm particles present.
Jewell discloses a method of treating contaminated water, (See Abstract, Jewell), in which the number of the mobile biofilm particles present has uniform size and density, resulting in the range based on a number of the mobile biofilm particles present, (See column 4, lines 8-14, Jewell; Examiner notes that having uniform size and density particles results in a volumetric percentage converting to a numeric percentage as claimed, when applied to the already disclosed range of Conner above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Conner by incorporating the range based on a number of the mobile biofilm particles present as in Jewell because “the particles are preferably of a uniform size and density for uniform flow of the waste material therethrough”, (See column 4, lines 8-10, Jewell), contributing to a “low flow rate” such that it forms “a floating expanded bed through which the particles are evenly distributed”, (See column 4, lines 35-37), so that “the bacteria are less likely to be displaced from the film and removed from the system which greatly enhances the efficiency of” the system, (See column 4, lines 59-64, Jewell).
Additional Disclosures Included:
Claim 2: The method of claim 1, wherein (a) further comprises adding suspended growth to the first bioreactor, (Source 393 added to Line 389 which is directed into Mixing Zone 360, See Figure 3, and See paragraph [0123], Conner).
Claim 3: The method of claim 1, wherein the isolating is cyclonic isolating, (See paragraph [0085], Conner).
Claim 6: The method of claim 1, further comprising: disposing of the residual solids stream or subjecting the residual solids stream to further treatment, (Directing flow from Reactor 302 to Membrane System 304, See Figure 3, and See paragraph [0121], Conner; Examiner interprets ‘contemporaneously’ as occurring during the same treatment cycle time).
Claim 8: The method of claim 1, wherein the separating, in the liquid-solid separation unit, the water from the first portion of the first bioreactor effluent to form the underflow further comprises separating, in a sedimentation basis, water from the first portion of the first bioreactor effluent to form an underflow, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121] & [0128], Conner; Zone 370 uses a settling process, which is considered equivalent to sedimentation).
Claim 9: The method of claim 1, further comprising delivering the residual solids stream for disposal, (Stream 16 to Dewatering Station 17 and Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 10: The method of claim 1, further comprising delivering the residual solids stream to a final treatment, (Membrane Operating System 304, See figure 3, and See paragraph [0121], Conner; or Stream 16 to Dewatering Station 17 and Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 21: The method of claim 1, wherein the mobile biofilm includes powdered lignocellulosic materials, lignocellulosic particles, sand, non-biodegradable bacterial materials, synthetic particulates or a biological granules, (Kenaf 12, See Figure 1, See paragraphs [0016] & [0013], Tiemeyer; Kenaf is a plant material that is lignocellulosic; and See paragraphs [0037], [0050] & [0051], Conner).
Claim 22: The method of claim 1, wherein the separating, in the liquid solid separation unit, the water from the first portion of the bioreactor effluent to form the underflow includes separating the water from the first portion of the bioreactor effluent to form the underflow in a membrane filtration unit, a clarification tank unit, a sedimentation tank unit, a granular media filtration unit, a dissolved air flotation unit, a ballasted flocculation clarification unit, a ballasted flocculation sedimentation unit, or a centrifuge, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121] & [0128], Conner; Zone 370 uses a settling process, which is considered equivalent to sedimentation or clarification).
Claim 23: The method of claim 1, wherein the isolating, in the solid- solid separation unit, 50% to 99.9999% of the mobile biofilm, based on a number of mobile biofilm particles present in the water treatment system, from the another portion of the underflow flowed to the solid-solid separation unit includes isolating 50% to 99.9999% of the mobile biofilm, based on a number of mobile biofilm particles present in the water treatment system, from the another portion of the underflow flowed to the solid-solid separation unit, (Separation Subsystem 222, See Figure 2, and See paragraphs [0087] & [0038], based on paragraphs [0136] or [0141], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets that the “adsorbent material” reads upon “mobile biofilm particles” and that “substantially all of the adsorbent material” reads upon anticipating anywhere from 80 to 99% or up to 99.999% based upon paragraph [0038] of Conner; and See column 4, lines 8-14, Jewell; Examiner notes that having uniform size and density particles results in a volumetric percentage converting to a numeric percentage as claimed, when applied to the already disclosed range of Conner), in a hydrocyclone, lamella plate settler, screen, sieve, sptizkasten, double cone classifier, elutriator, barbotage chamber or flotation chamber, (See paragraph [0085], Conner).
Claims 11-13, 17, 18 & 24-26 are directed to a method of treating contaminated water in a water treatment system, a method type invention group.
Regarding Claims 11-13, 17, 18 & 24-26, Conner discloses a method of treating contaminated water in a water treatment system, (See paragraph [0119], Figure 3), the method comprising: 
(a) adding a first bioreactor influent and a mobile biofilm to a first bioreactor, the mobile biofilm including a biofilm and a substratum supporting the biofilm, (Mixing Zone 360, See Figure 3, and See paragraphs [0120], [0121], [0136] or [0141]; Biomass is located on the adsorbent material which is in particulate form); 
(b) providing conditions suitable for the mobile biofilm to biochemically transform one or more contaminants in the first bioreactor influent to form a first bioreactor effluent comprising at least the mobile biofilm, water, and residual solid matter, (See paragraphs [0120] & [0121]); 
(c) separating water from a first portion of the first bioreactor effluent to form an underflow, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121]); 
(e) isolating the mobile biofilm from a first or second portion of the underflow not returned to the first bioreactor to form an isolated mobile biofilm stream and a residual solids stream, (Regeneration Reactor 302, specifically Solids Separation Apparatus 322, creates a stream to Shearing Zone 386 and to Outlet 308/Membrane System 304, respectively, See Figure 3, and See paragraph [0121]); 
 (g) returning the isolated mobile biofilm stream to the first bioreactor, (Recycle Line 389 from Separation Unit 387 back to Mixing Zone 360, See Figure 3, and See paragraph [0121]).
Embodiment 1 of Conner does not explicitly disclose (d) returning a first (different) portion of the underflow directly to the first bioreactor, or part of (e) isolating 50% to 100% of the mobile biofilm, based on a number of mobile biofilm particles present in the water treatment system.
Tiemeyer discloses a method of treating contaminated water, (See Abstract, Tiemeyer), for returning a first (different) portion of the underflow directly to the first bioreactor, (Part 19 from Clarifier 14 directly returned to Bioreactor 13, See Figure 1, See paragraph [0015], Tiemeyer).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Conner by incorporating returning a first (different) portion of the underflow directly to the first bioreactor as in Tiemeyer n order to provide “further processing”, (See paragraph [0015], Tiemeyer), in order to “convert hazardous waste to non-hazardous waste” before being “discarded”, (See paragraph [0009], Tiemeyer), while providing “very low capital and operating costs”, (See paragraph [0009], Tiemeyer), as applied to Conner which treats hydrocarbons in wastewater, (See paragraph [0054], Conner), and is also concerned with treating biological and chemical waste which pose hazards, (See paragraph [0005], Conner), so that the water treated “may be safely released”, (See paragraph [0045], Conner).
A second embodiment (Embodiment 2) of Conner discloses isolating in a solid-solid separation unit 50% to 99.9999 % of the mobile biofilm, based on the volume ratio of mobile biofilm particles present in the water treatment system, (Separation Subsystem 222, See Figure 2, and See paragraphs [0087] & [0038], based on paragraphs [0136] or [0141], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets that the “adsorbent material” reads upon “mobile biofilm particles” and that “substantially all of the adsorbent material” reads upon anticipating anywhere from 80 to 99% or up to 99.999% based upon paragraph [0038] of Conner).  Additional features from this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Conner by incorporating isolating 50% to 99.9999% of the mobile biofilm based on the volume ratio of mobile biofilm particles present in the water treatment system as in Embodiment 2 of Conner so that the system is “capable of preventing passage of substantially all of the adsorbent material” to the downstream membrane operating system “in order to minimize the detriment to the membranes and loss of adsorbent material to wasting”, (See paragraph [0087], Conner).
Modified Conner does not explicitly disclose the range based on a number of the mobile biofilm particles present.
Jewell discloses a method of treating contaminated water, (See Abstract, Jewell), in which the number of the mobile biofilm particles present has uniform size and density, resulting in the range based on a number of the mobile biofilm particles present, (See column 4, lines 8-14, Jewell; Examiner notes that having uniform size and density particles results in a volumetric percentage converting to a numeric percentage as claimed, when applied to the already disclosed range of Conner above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Conner by incorporating the range based on a number of the mobile biofilm particles present as in Jewell because “the particles are preferably of a uniform size and density for uniform flow of the waste material therethrough”, (See column 4, lines 8-10, Jewell), contributing to a “low flow rate” such that it forms “a floating expanded bed through which the particles are evenly distributed”, (See column 4, lines 35-37), so that “the bacteria are less likely to be displaced from the film and removed from the system which greatly enhances the efficiency of” the system, (See column 4, lines 59-64, Jewell).
Additional Disclosures Included:
Claim 12: The method of claim 11, wherein (a) further comprises adding suspended growth to the first bioreactor, (Source 393 added to Line 389 which is directed into Mixing Zone 360, See Figure 3, and See paragraph [0123], Conner).
Claim 13: The method of claim 11, wherein the isolating is cyclonic isolating, (See paragraph [0085], Conner).
Claim 17: The method of claim 11, further comprising delivering the residual solids stream to a final treatment, (Membrane Operating System 304, See figure 3, and See paragraph [0121], Conner; or Stream 16 to Dewatering Station 17 and Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 18: The method of claim 11, further comprising directing the residual solids stream to disposal, (Stream 16 to Dewatering Station 17 and Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer)
Claim 24: The method of claim 11, wherein the substratum includes lignocellulosic particles, or biological granules, (Kenaf 12, See Figure 1, See paragraphs [0016] & [0013], Tiemeyer; Kenaf is a plant material that is lignocellulosic; and See paragraphs [0037], [0050] & [0051], Conner).
Claim 25: The method of claim 11, wherein the separating, in the liquid solid separation unit, the water from the first portion of the bioreactor effluent to form the underflow includes separating the water from the first portion of the bioreactor effluent to form the underflow in a membrane filtration unit, a clarification tank unit, a sedimentation tank unit, a granular media filtration unit, a dissolved air flotation unit, a ballasted flocculation clarification unit, a ballasted flocculation sedimentation unit, or a centrifuge, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121] & [0128], Conner; Zone 370 uses a settling process, which is considered equivalent to sedimentation or clarification).
Claim 26: The method of claim 11, wherein the isolating, 50% to 99.9999% of the mobile biofilm in the solid- solid separation unit, based on a number of mobile biofilm particles present in the water treatment system, from the second portion of the underflow not returned to the first bioreactor includes isolating 50% to 99.9999% of the mobile biofilm, based on a number of mobile biofilm particles present in the water treatment system, from the second portion of the underflow not returned to the first bioreactor, (Separation Subsystem 222, See Figure 2, and See paragraphs [0087] & [0038], based on paragraphs [0136] or [0141], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets that the “adsorbent material” reads upon “mobile biofilm particles” and that “substantially all of the adsorbent material” reads upon anticipating anywhere from 80 to 99% or up to 99.999% based upon paragraph [0038] of Conner; and See column 4, lines 8-14, Jewell; Examiner notes that having uniform size and density particles results in a volumetric percentage converting to a numeric percentage as claimed, when applied to the already disclosed range of Conner), in a hydrocyclone, lamella plate settler, screen, sieve, sptizkasten, double cone classifier, elutriator, barbotage chamber or flotation chamber, (See paragraph [0085], Conner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779